Citation Nr: 0412314	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  98-19 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder

3.  Entitlement to an increased rating for status post closed 
fracture of the left ankle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1962 to July 
1967.  

In an October 2000 supplemental statement of the case, the RO 
reopen the claim of service connection for a psychiatric 
disability, but denied it on the merits.  However, the Board 
notes that the issue of whether new and material evidence has 
been received to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, 
there must be a finding that new and material evidence has 
been presented.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The Board, as set out below, is 
reopening and granting this claim.  

In a January 2001 rating decision, an increased rating of 20 
percent was granted for status post closed fracture of the 
left ankle, effective April 1998, date of claim.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims ("the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of an increased rating remains in 
appellate status.  

In August 2003, the veteran testified before the undersigned 
at a personal hearing held in Washington, D.C., at the Board.  

This appeal as to the issue of entitlement to an increased 
rating for status post closed fracture of the left ankle is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  In a February 1996, the Board denied service connection 
for a psychiatric disorder to include depression.

2.  Evidence submitted since the Board's February 1996 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has major depressive disorder with psychosis 
which is related to his service-connected removal of the 
right testicle disability. 


CONCLUSIONS OF LAW

1.  The February 1996 Board decision, in which the Board 
denied service connection for a psychiatric disorder to 
include depression is final.  38 U.S.C.A. § 7104(b) (West 
1991).

2.  New and material evidence has been received since the 
Board's February 1996 decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2003).

3.  Major depressive disorder with psychosis is proximately 
due to or the result of the veteran's service-connected 
removal of the right testicle disability.  38 C.F.R. 
§ 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

With respect to the matter of submission of new and material 
evidence in order to reopen a previously-denied claim, which 
is applicable in the instant case, the VCAA appears to have 
left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence necessary to 
substantiate the appellant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 102, 
5103.  As part of the notice, VA is to specifically inform 
the claimant of which portion, if any, of the evidence is to 
be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board believes 
that with respect to the issue of new and material evidence 
here on appeal, although as discussed above VA's duty to 
assist appears to be circumscribed, the notice provisions of 
the VCAA are still applicable.  The Board notes that the 
Court has held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain to 
VA's duty to notify a claimant who had submitted a complete 
or substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  See 
Quartuccio, supra.

With respect to new and material evidence claims, which 
involves reopening a previously-denied claim, VA's statutory 
duty to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

In July 2001, the veteran was issued a VCAA letter.  In any 
event, the Board is reopening and granting the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  Thus any deficiencies with regard to VCAA are 
harmless and nonprejudicial to the veteran.  


New and Material Evidence

In a June 1992 rating decision, service connection was denied 
for a psychiatric disorder.  The veteran appealed that 
determination to the Board.  The evidence then of record 
included the service medical records; a March 1990 VA 
examination report; a December 1990 VA examination report 
with x-rays dated in January 1991; a July 1991 VA examination 
report; 1991 VA outpatient treatment reports; a September 
1990 private medical report from the Community Mental Health 
Center at Newark associated with the University of Medicine 
and Dentistry of New Jersey; 1992-1993 VA outpatient 
treatment reports; and the veteran's own contentions that his 
current psychiatric disability was related to service.  

In a February 1996, the Board denied service connection for a 
psychiatric disorder to include depression.  The reason for 
the denial was that the veteran only had a diagnosis of a 
personality disorder during service and that the veteran's 
major depression was first manifested many years subsequent 
to service and was unrelated thereto.  The Board decision is 
final.  38 U.S.C.A. § 7104(b).

Currently, the veteran seeks to reopen his claim of service 
connection for an acquired psychiatric disorder.  Evidence 
submitted or associated with the claims file in relation to 
service connection for an acquired psychiatric disorder 
consists of the following: VA outpatient records; a May 1998 
VA examination report; an August 1999 VA medical opinion; a 
June 1990 private medical report; and statements made by the 
veteran and his friend, who served with him during service 
and who lived with him after service.  

The veteran's friend indicates, in a letter and in his 
personal hearing testimony, that the veteran has had mood 
swings both during service and thereafter.  In addition, he 
would get into fights, be confrontational, and could be 
violent.  In addition, he appeared depressed.  He related 
that he had taken the veteran to VA for psychiatric 
treatment.  The friend is considered competent to state what 
he observed, only.

The veteran states, in written correspondence at in his 
personal hearing testimony, that he was devastated following 
his testicle removal during service.  He maintains that he 
was only told that they were doing exploratory surgery and 
was not told that a testicle would be removed, which was 
done.  He argues that he was unprepared and felt emasculated 
by this procedure.  He then had subsequent psychiatric 
problems to include bouts of depression.  The veteran is 
considered competent to state what his symptoms were, but not 
to establish a diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The May 1998 VA examination report shows that the veteran 
currently has major depression with psychosis as the Axis I 
diagnosis.  The Axis II diagnosis was "none."  Axis III 
listed medical conditions include surgical removal of the 
right testicle.  Axis IV lists genital injury with loss of 
testicle causing sense of loss of self-esteem.  

In August 1999, the veteran's VA treating psychologist 
indicated that the veteran had his right testicle removed 
during service.  He stated that the veteran had related that 
he was not prepared for this to happen and was shocked.  The 
physician stated that the trauma had and continues to have a 
psychological toll on the veteran.

The Board's February 1996 decision is final and cannot be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. § 7104.  When the RO or the Board has disallowed a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The legal standard of what constitutes "new and material" 
evidence was recently amended.  However, this amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and this claim was filed earlier.  See 38 C.F.R. § 3.156(a).  

The submitted evidence of record, as noted, includes a VA 
medical opinion that the veteran's major depression with 
psychosis is related to his service-connected right testicle 
removal.  In addition, the VA examination listed the 
veteran's testicle removal as being related to his 
psychiatric impairment.  The prior Board decision did not 
consider secondary service connection nor did the competent 
evidence associate current psychiatric disability to any 
service-connected disability.  The Board finds that the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  This evidence is new and material because it 
states that he has current psychiatric disability which 
competent evidence relates to a service-connected disability.  
Therefore, the new evidence provides a new theory of 
entitlement.  The VA medical opinion is competent.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156.  Whether this is addressed as a new claim or a 
reopened claim, the result is the same; a decision on the 
merits may be entered.  See Odiorne v. Principi, 3 Vet. App. 
456 (1992); Harder v. Brown, 5 Vet. App. 183 (1993).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a psychosis, 
if manifested to a compensable degree with one year following 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A claim for secondary service connection generally requires 
competent evidence of a causal relationship between the 
service-connected disability and the nonservice-connected 
disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran asserts that secondary service connection is 
warranted, as noted.  For the reasons set forth below, his 
claim for secondary service connection is granted.  

The May 1998 VA examination report diagnosed the veteran as 
having major depression with psychosis.  Axis IV lists 
genital injury with loss of testicle causing sense of loss of 
self-esteem.  By listing the veteran's service-connected 
right testicle disorder under Axis IV, the examiner made a 
determination that the veteran's service-connected right 
testicle removal was an etiologically significant 
psychosocial stressor contributing to his current psychiatric 
diagnosis.  See Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  Moreover, in August 1999, the veteran's VA treating 
psychologist indicated that the veteran's current psychiatric 
disability was related to his right testicle removal which 
occurred during service.  

Service connection may be granted for disability due to 
service connected disease or injury.  In this case there is a 
service-connected disease or injury; residuals of right 
testicle removal.  The next issue is whether there is 
disability that is due to the service-connected disease or 
injury.  The competent evidence has established that the 
veteran currently has major depression with psychosis.  Based 
on the record, there is disability that is proximately due to 
or the result of a service-connected disease or injury.  The 
supporting VA medical opinions are uncontradicted in the 
record.  They are competent evidence.  

In sum, the current medical evidence reflects a diagnosis of 
major depression with psychosis.  The uncontradicted 
competent evidence relates this disorder to the veteran's 
service-connected right testicle removal disability.  In 
light of the foregoing, the Board finds that secondary 
service connection is warranted for major depression with 
psychosis.


ORDER

Service connection for major depression with psychosis is 
granted.


REMAND

During his personal hearing, the veteran maintained that his 
left ankle disorder had increased in severity since his last 
VA examination.  He stated that he has persistent pain, 
swelling, and severe limitation of motion.  He indicated that 
a left ankle fusion had been discussed.  He wore a brace and 
used a one-point cane.  He had a limp which was exhibited.  

The Board finds that pursuant to VCAA, the veteran should be 
afforded a VA examination in order to assess the current 
level of severity of his left ankle disorder.  The examiner 
should specifically indicate if the veteran has ankylosis of 
the left ankle, and, if so, to what degree in plantar flexion 
and/or dorsiflexion.  

VCAA should continue to be followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  This serves as notification of that regulation.

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  

2.  The veteran is informed that he must 
report for the VA examination.  If he 
fails to report without good cause, the 
claim shall be denied.  The serves as 
notice of 38 C.F.R. § 3.655.  

3.  The VBA AMC should comply with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act.  

4.  The veteran should be afforded a VA 
examination.  The examiner should 
specifically indicate if the veteran has 
ankylosis of the left ankle, and, if so, 
to what degree in plantar flexion and/or 
dorsiflexion.  All positive and negative 
findings must be reported.  

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



